Citation Nr: 1039903	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-21 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty in the Army from January 1969 
to August 1971.  He was stationed in Korea from July 1969 to 
August 1971.  He also has 9 years of unverified service in the 
Reserves.

This matter is before the Board of Veterans' Appeals (Board) from 
a July 2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington.  In that 
decision, the RO reopened a claim for service connection for PTSD 
and denied the claim on the basis of the merits.  The Veteran 
perfected an appeal as to that denial.

In the RO's July 2004 rating decision, the RO reopened the claim 
and denied it on the merits.  Even though the RO reopened and 
adjudicated the psychiatric disorder claim on the merits, the 
Board is required to first determine that new and material 
evidence has been presented in order to establish its 
jurisdiction to review the merits of a previously denied claim.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In that regard, in a November 2007 decision the Board reopened 
the claim and then remanded the reopened claim to the RO for 
further development and to provide required notice under the 
Veterans Claims Assistance Act of 2000 (VCAA).

The RO denied service connection for an acquired psychiatric 
disorder identified as PTSD.  Though claimed by the Veteran and 
addressed as a claim for PTSD, a claim for a specific psychiatric 
disability encompasses a claim in general for any psychiatric 
disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(holding that claims for service connection specifically for a 
psychiatric disability of PTSD encompass claims for service 
connection for all psychiatric disabilities; an appellant 
generally is not competent to diagnose his mental condition, he 
is only competent to identify and explain the symptoms that he 
observes and experiences).

In a statement received in November 2007, the Veteran raised a 
claim for service connection for a disability of the lower 
extremities.  The issue of entitlement to service connection 
for a disability of the lower extremities being referred 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a diagnosis of 
PTSD.

2.  There is no competent medical evidence showing that the 
Veteran has a psychiatric disorder that is related to service or 
to a service-connected disability, or that any psychosis was 
manifested within one year of service discharge.


CONCLUSION OF LAW

An acquired psychiatric disorder to include PTSD, was not 
incurred in or aggravated during military service; and is not 
proximately due to or the result of a service-connected disease 
or disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310, 4.125(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159, amended VA's duties to notify 
and assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA 
must notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well as 
what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  38 
C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the AOJ, even 
if the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must provide notice that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  

Though notification to the Veteran may not have met all of the 
requirements of the VCAA and related case law, the matters 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
Veteran has been provided all information needed for a reasonable 
person to prove the claim.  In any event, the Federal Circuit 
recently vacated the previous decision by the United States Court 
of Appeals for Veterans Claims (Court) in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), concluding that generic notice in 
response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. 
Sept. 4, 2009). 

VA notified the Veteran of the information and evidence needed to 
substantiate and complete a claim by way of letters in February 
2002, April 2003, June 2007, and December 2007.  These documents 
in combination provided notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA will 
attempt to obtain.   

The RO informed the Veteran of the specific rating criteria which 
would provide a basis for the service connection claim on appeal 
and decided below.  In the April 2003 and December 2007 letters, 
the RO specifically notified the Veteran of information regarding 
claims for service connection for PTSD including based on 
personal assaults. The RO has provided adequate notice of how 
effective dates are assigned.  The claim was subsequently 
readjudicated most recently in a June 2010 supplemental statement 
of the case.  To the extent the appellant did not receive full 
notice prior to the initial decision, after pertinent notice was 
provided, the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim on appeal.  In any 
event, the claimant has never alleged how any content error 
prevented him from meaningfully participating in the adjudication 
of his claim.  As such, he has not established prejudicial error 
in the content of VCAA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009). 

The claimant was provided the opportunity to present pertinent 
evidence.  The record contains service treatment and personnel 
records, and records of medical treatment received privately and 
from VA, and VA examination reports.  VA appropriately examined 
the medical history of the Veteran's claimed disability for 
compensation purposes addressing the claimed disorder decided 
below.  Findings from the May 2010 examination report are 
adequate for the purposes of deciding the claim on appeal decided 
below.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this regard the Board is 
satisfied as to compliance with the instructions from its remand 
during the pendency of the appeal.  The Board finds that the RO 
complied with these instructions.  The Board remanded the case to 
the RO in November 2007, in part to provide required notice 
regarding the claim on appeal, and for the RO to obtain 
additional evidence including by providing a VA examination of 
the Veteran for his claimed psychiatric disorder.  Review of the 
record shows that the RO substantially complied with these orders 
on remand.

The Veteran was also notified of the opportunity to present 
testimony before the Board, but he declined.   

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication.  VA has fulfilled its duty to assist the 
claimant by obtaining identified and available evidence needed to 
substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence exists 
that has not been obtained and would be necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

The Veteran essentially maintains that he has an acquired 
psychiatric disorder claimed as PTSD, which he claims to be due 
to stressful events in service.  

When determining service connection, all theories of entitlement, 
direct and secondary, must be considered by the Board if raised 
by the evidence of record, applying all relevant laws and 
regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  However, claims which have no support in the record need 
not be considered by the Board, as the Board is not obligated to 
consider "all possible" substantive theories of recovery.  That 
is, where a fully developed record is presented to the Board with 
no evidentiary support for a particular theory of recovery, there 
is no reason for the Board to address or consider such a theory. 
Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009). 

Service connection may be granted for disability resulting from a 
disease contracted or an injury sustained while on active duty in 
the military.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  

For cases in which a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent within one year from date of termination of 
such service, then such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection for PTSD specifically requires medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994))); a link, established by medical 
evidence, between the Veteran's current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

When a determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or statements 
as to the occurrence of the claimed stressor.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

The Court has held that in view of the subjective nature of the 
DSM-IV criteria for accessing the sufficiency of a PTSD stressor, 
the question of the sufficiency of the asserted stressor(s) is a 
medical question requiring assessment by a mental health 
professional.  Cohen, supra at 142, citing West, 7 Vet. App. 70 
(1994).  Further, the Court in Cohen noted that "mental health 
professionals are experts and are presumed to know the DSM 
requirements applicable to the practice and to have taken them 
into account in providing a PTSD diagnosis..." Id.

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence are described in 38 C.F.R. 
§ 3.304(f)(3), and include evidence of behavior changes following 
the attack.  
38 C.F.R. § 3.304(f)(3).

Service connection may be established on a secondary basis for a 
disability, shown to be proximately due to, or the result of, a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In the absence of proof of a present disability, there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  
   
Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an injury 
that the Veteran is capable of perceiving.  However, if the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and knowledge 
are competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
Veteran possesses medical expertise and he does not argue 
otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others. Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002).  In doing 
so, the Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so. Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the claimant 
shall be given the benefit of the doubt in resolving each such 
issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2009).  On the other 
hand, if the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of the 
doubt rule is not applicable.   Ortiz, 274 F.3d at 1365.

Service treatment records show that in May 1969 the Veteran 
requested to be seen in the mental hygiene clinic; there are no 
complaints or findings associated with that note.  Other than 
that visit, the service treatment records contain no evidence 
that the Veteran was ever seen for treatment for any psychiatric 
problems during his active service.  There are no other service 
treatment records containing complaints or findings of any 
psychiatric condition, including associated with any physical 
complaints.  The report of a separation examination in August 
1971 shows that on examination, the psychiatric evaluation was 
normal.  

Service personnel records include the Veteran's DD Form 214, 
which shows that his military specialty was armor crewman.  There 
is no indication in the service personnel records that the 
Veteran ever participated in combat and he has not claimed that.

A report of medical history dated in July 1982 shows that the 
Veteran reported he had not had any frequent trouble sleeping, 
depression or excessive worry, loss of memory or amnesia, or 
nervous trouble of any sort.  The report of examination in July 
1982 shows that on examination, the psychiatric evaluation was 
normal.  

After service the first medical evidence of psychiatric 
symptomatology is contained in the report of an April 1994 VA 
examination.  At that time the Veteran reported that he served in 
Korea as a truck driver.  He reported that specific traumatic 
events during service involved an incident in which two military 
police were apparently in the process of arresting him at a bar 
where there was a bar fight, and at that time one of the military 
police hit him on the back of the head.  He also reported 
witnessing harassment mortar shells that exploded in the air, 
being dispatched on alert status, knowing of reports of enemy 
agents infiltrating, though he never had any direct dealing with 
enemy agents.  The examiner noted that the Veteran endorsed 
specific symptoms of PTSD.  That examiner did not record a 
diagnosis.

The report of a June 1994 VA examination shows that the examiner 
noted that the Veteran reported no direct stress such as fire 
fights, seeing an unusual tragedy, or direct experience.  The 
examiner opined that the reported stressor was more of the 
general atmosphere of being in Korea, and being in an area where 
there were fears of attack, but it never occurred.  The examiner 
noted the reported episode the Veteran was focusing on, the 
military police episode, which the examiner opined as probably 
not being as marked a stressor as the general atmosphere of being 
in that area.  The examiner noted that the Veteran reported a 
story of a friend in service who disappeared in Korea and was 
later found buried in a rice paddy; however the Veteran did not 
see the body or directly experience it.  

After examination the report contains an Axis I diagnosis of 
PTSD, chronic, mild to moderate.  The examiner opined that if the 
Veteran had been exposed to direct combat situations, there would 
be no puzzlement or doubt in his mind in terms of making a 
diagnosis.  He also noted that exposure to the atmosphere in 
Korea had more chronic stress than other peacetime situations.  
He opined that the Veteran was probably more susceptible to the 
stress, and was exposed to this chronic lower level of stress for 
nearly three years.  He opined generally that accumulative stress 
at lower levels could program in PTSD type of patterns.

A March 1999 VA medical record shows that a VA social worker 
reviewed the Veteran's chart and noted that it appeared the 
Veteran was never in combat but was hit in the head with a 
nightstick by a military police.  The social worker opined that 
the incident did not meet DSM IV criteria for the diagnosis of 
PTSD; and that the Veteran had some PTSD symptoms but did not 
meet all the criteria for that diagnosis.

In a November 2003 letter, a VA medical doctor and director of 
mental health services in Seattle Washington stated that a fellow 
serviceman attested that the Veteran was victim of an unprovoked 
attacked, and severely beaten with a club about the head by a 
Thai military policeman in Korea; that the Veteran's head wounds 
required multiple sutures at an aid station; that the Veteran 
feared he would be killed during the attack and was terrified for 
several weeks thereafter; and soon began experiencing intrusive 
memories and frequent nightmares of the traumatic beating.  The 
VA physician stated that the Veteran had severe chronic PTSD 
symptoms that met DSM IV criteria for PTSD.  

In an April 2004 letter, a VA staff psychiatrist noted that the 
Veteran carried a diagnosis of chronic PTSD as a result of 
traumatic events that occurred in service.

The report of a May 2010 VA examination for mental disorders 
shows that the examiner reviewed the Veteran's claims file and 
interviewed the Veteran for 60 minutes.  The Veteran reported 
stressors involving treatment received during basic training and 
later, including that his drill sergeant would scream at him and 
put his foot on the Veteran's back, to which the Veteran 
responded by saying "if you keep it up, we can fight."  

He also reported the stressor involving being hit on the head by 
a military police; to which he responded by wondering why he hit 
the Veteran in the head.  He said he turned around and the 
military policeman was gone.  He reported that his sergeant 
committed suicide and he witnessed the sergeant when they took 
him out of the barracks, covered by a sheet.  He also reported 
that he had a friend who was killed while overseas.  That 
serviceman was killed and put in a rice paddy and moved to a 
drainage ditch.  The Veteran said he was not actually present, 
but heard about it.  The Veteran reported that he was always 
scared when by himself because he never knew what to expect, and 
that his military duties included hauling ammunition and rations 
to bases along the demilitarized zone.  

After review of the claims file, which was discussed in the 
examination report, and examination of the Veteran, the report 
contains a diagnosis on Axis I of cognitive disorder not 
otherwise specified.  The examiner opined that, as was his 
opinion in 2009, and as echoed by practitioners in the Trauma 
Recover Program, it continued to be his opinion that the Veteran 
did not report a stressor that meets criterion for a diagnosis of 
PTSD.  

In this regard the examiner noted that the most often mentioned 
stressor was the head trauma; however, this took him by surprise, 
and there had never been any reports of a response of intense 
helplessness or fear at the time.  The examiner noted that in 
fact, the Veteran's first response was to feel anger and to want 
to fight the assailant.  The examiner opined that the other 
reported stressors did not meet the criterion for PTSD, as they 
were not witnessed firsthand.  The examiner noted that feeling on 
edge when performing dangerous military activities was to be 
expected, and by itself is not a criterion A stressor.  The 
examiner opined that in the absence of a criterion A stressor, a 
diagnosis of PTSD cannot be made.

The examiner opined that he could not link the diagnosed 
cognitive disorder to service without resort to mere speculation.  
In this regard, the examiner explained that there was very little 
evidence about the onset or course of the cognitive disorder to 
provide whether there was a relationship of the disorder to 
service.    The Court has stated that before the Board can rely 
on an examiner's conclusion that an etiology opinion would be 
speculative, the examiner must explain the basis for such an 
opinion or the basis must otherwise be apparent in the Board's 
review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382, 
390 (2010).  In this regard, the examiner explained that there 
was very little about the onset or course of the cognitive 
disorder to provide whether there was a relationship of the 
disorder to service.   

It was further noted that the Veteran's history of hypertension 
tends to point to stroke; but there was also a history of 
alcoholism.  The examiner opined that previously diagnosed 
depression is often associated with post-stroke depression. 

After a careful review of the record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
service connection for an acquired psychiatric disorder to 
include PTSD.  First, on review of the medical evidence on file, 
the preponderance of the evidence is against a finding of a 
present PTSD.  The examiner at the May 2010 VA examination opined 
that the Veteran did not meet the DSM-IV criteria for a diagnosis 
of PTSD.  

That opinion was based on a thorough review of the claims file 
and examination of the Veteran for the purpose of evaluating for 
PTSD.  The Board therefore finds this evidence very probative of 
the issue of whether there is a diagnosis of PTSD.  Although some 
treatment records and statements included a diagnosis of PTSD, 
the Board finds that evidence not as probative, as these medical 
records were based merely on a history as provided by the 
Veteran; and were not consistent with the remainder of the 
clinical records on file.  The opinion of the June 1994 VA 
examiner was merely a generic opinion and does not specifically 
apply to the Veteran's case background.

Second, as explained above, the preponderance of the competent 
evidence is against a finding that any acquired psychiatric 
disorder other than PTSD is due to service.  The medical opinion 
linked the cognitive disorder as more likely related to a history 
of hypertension and/or alcoholism.  That examination was based on 
a review of the Veteran's claims files and examination of the 
Veteran.  There are no firm and clear opinions based on a 
complete examination that are to the contrary.  

The evidence does not show that any current diagnosed psychiatric 
disorder is linked directly to service.  Throughout the Veteran's 
active service, there is no evidence that the Veteran sought 
treatment for any psychiatric problems except for one occasion in 
May 1969, when the Veteran requested to be seen in the mental 
hygiene clinic; however, there is no evidence that the Veteran 
followed through to receive any treatment.  At the Veteran's 
August 1971 separation examination, the psychiatric evaluation 
was normal. 

Review of the evidence shows that the weight of the evidence 
demonstrates there is no etiological relationship between any 
current acquired psychiatric disorder diagnosed, and any event, 
injury, or disease in service.  Nor is there any evidence to show 
that a psychosis was shown within a year of discharge from 
service.  The fact that there is no evidence of psychosis to a 
compensable degree within one year of service separation 
precludes granting service connection for any claimed psychiatric 
disorder on the basis of pertinent presumptive regulations 
pertaining to psychosis.  38 C.F.R. §§ 3.307, 3.309.

Although the Veteran is competent to describe associated symptoms 
capable of lay observation, he is not competent to give a medical 
opinion on either diagnosis or etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); See also Charles v. 
Principi, 16 Vet. App. 370 (2002) (providing that ringing in the 
ears is capable of lay observation).  While the Veteran may 
believe he has an acquired psychiatric disorder to include PTSD, 
which is due to service, he lacks the medical training to 
diagnosis such conditions.  

In sum, the preponderance of the evidence is against the claim 
that a current acquired psychiatric disability is related to 
service.  Further, the competent evidence does not show a 
diagnosis of PTSD for which service connection may be granted.  
As such, consideration of other elements such as nexus/stressors 
is unnecessary.  

The preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder to 
include PTSD.  Therefore, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for an acquired psychiatric disorder to 
include PTSD, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


